Title: From Thomas Jefferson to Martha Jefferson, 22 December 1783
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Patsy
            Annapolis Dec. 22. 1783
          
          I hoped before this to have received letters from you regularly and weekly by the post, and also to have had a letter to forward from you to one of your aunts as I desired in my letter of November 27th. I am afraid you do not comply with my desires expressed in  that letter. Your not writing to me every week is one instance, and your having never sent me any of your copies of Mr. Simitiere’s lessons is another. I shall be very much mortified and disappointed if you become inattentive to my wishes and particularly to the directions of that letter which I meant for your principal guide. I omitted in that to advise you on the subject of dress, which I know you are a little apt to neglect. I do not wish you to be gayly clothed at this time of life, but that what you wear should be fine of it’s kind; but above all things, and at all times let your clothes be clean, whole, and properly put on. Do not fancy you must wear them till the dirt is visible to the eye. You will be the last who will be sensible of this. Some ladies think they may under the privileges of the dishabille be loose and negligent of their dress in the morning. But be you from the moment you rise till you go to bed as cleanly and properly dressed as at the hours of dinner or tea. A lady who has been seen as a sloven or slut in the morning, will never efface the impression she then made with all the dress and pageantry she can afterwards involve herself in. Nothing is so disgusting to our sex as a want of cleanliness and delicacy in yours. I hope therefore the moment you rise from bed, your first work will be to dress yourself in such a stile as that you may be seen by any gentleman without his being able to discover a pin amiss, or any other circumstance of neatness wanting.
          By a letter from Mr. Short I learn that your sisters are well. I hope I shall soon receive a letter from you informing me you are so. I wrote a letter to Polly lately, which I supposed her aunt would read to her. I dare say it pleased her, as would a letter from you. I am sorry Mrs. Trist has determined to go at so inclement a season, as I fear she will suffer much more than she expects. Present my compliments to her and the good family there, as also very particularly to Mrs. Hopkinson whose health and happiness I have much at heart. I hope you are obedient and respectful to her in every circumstance and that your manners will be such as to engage her affections. I am my Dear Patsy Yours sincerely & affectionately,
          
            Th: Jefferson
          
        